In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated July 14, 2008, which, upon a fact-finding order of the same court dated February 13, 2008, made upon the appellant’s admission, finding that he had committed acts which, if committed by an adult, would have constituted the crime of petit larceny, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court has broad discretion in determining the appropriate disposition, and great deference is given to its determination (see Matter of Karen M., 58 AD3d 734 [2009]; Matter of Javed K., 57 AD3d 899 [2008]; Matter of Ashley D., 55 AD3d 605 [2008]). The disposition here was not inappropriate.
Under the circumstances of this case, the appellant was not entitled to an adjournment in contemplation of dismissal (see Matter of Javed K., 57 AD3d 899 [2008]; Matter of Ashley H., 53 AD3d 578 [2008]; Matter of Melissa B., 49 AD3d 536 [2008]; Matter of Oneil D., 35 AD3d 602 [2006]; Matter of Yasin H., 31 AD3d 638 [2006]). Dillon, J.P., Balkin, Belen and Chambers, JJ., concur.